Title: From Thomas Jefferson to Albert Gallatin, 13 July 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
            Washington July 13. 1802.
          
          Govr. Hall & mr Rodney, whom you met at Baltimore, passed a day or two here. they are satisfied as to Mc.lane if he does not take an active part in elections. it would be well he should be particularly prudent, & bona fide neutral, except to vote himself as he pleases.—they remonstrated on our having appointed all Philadelphians to report on the works in the Delaware. I told them I thought there would be no difficulty in adding some persons from their state. they preferred rather a separate examination and report on the part of their state. as it is impossible we can be too well informed before we engage in great expences, and rival enquiries may bring forth what a separate one might hide, I should think it not amiss to direct this. it will also give us more time.
          Mr. Dalton has declined accepting. Genl. Lyman, Cross & Markwan are suggested to our choice. the first has revolutionary services, & proofs of public confidence in his favor; the two latter have residence in the town. the latter would therefore have a local preference, the former a general one. Genl. Dearborne is gone to Norfolk; mr Madison & mr Smith are here. I continue my purpose of leaving this on the 21st. Accept assurances of my affectionate esteem & high respect.
          
            Th: Jefferson
          
          
            P.S. I promised mr Rodney you would speak with him on your return. it will be almost indispensable.
          
        